Citation Nr: 0606602	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-19 209	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2002 RO decision that denied service connection 
for a right hip condition.  In February 2003, the veteran 
filed a notice of disagreement.  In February 2004, the RO 
issued a statement of the case, and in March 2004, the 
veteran timely perfected his appeal in this matter.

The Board notes that in July 2005, the case was referred to 
the veteran's representative for their final arguments before 
the Board rendered its decision.  The case was not returned 
to the Board until February 2006.  In the interim, however, 
the veteran's son, (and executor of the veteran's estate) 
wrote to the Board in August 2005 inquiring about the 
veteran's appeal, and any benefits to which the veteran may 
be due.  As set out below, in view of the veteran's death, 
his appeal for benefits must be dismissed, and as this is the 
only matter over which the Board had jurisdiction, any 
inquiries as to entitlement to other benefits should be 
referred to the VA Regional Office.  


FINDING OF FACT

On February 27, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on July [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


